EXHIBIT 10.4

 

Non-CEO/CFO Agreement

CY[]Q[]B

 

ZAYO GROUP HOLDINGS, INC.
GRANT NOTICE FOR 2014 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD
(Part B Awards)

FOR GOOD AND VALUABLE CONSIDERATION, Zayo Group Holdings, Inc. (the “Company”),
hereby grants to Participant named below the number of restricted stock units
specified below (the “Award”).  Assuming target performance, each restricted
stock unit represents the right to receive one share of the Company’s common
stock, par value $0.001 (the “Common Stock”), upon the terms and subject to the
conditions set forth in this Grant Notice, the Zayo Group Holdings, Inc. 2014
Stock Incentive Plan, as amended (the “Plan”) and the Standard Terms and
Conditions (the “Standard Terms and Conditions”) promulgated under such Plan,
each as amended from time to time. This Award is granted pursuant to the Plan
and is subject to and qualified in its entirety by the Standard Terms and
Conditions. 

 

 

 

 

Name of Participant:

 

[Participant Name]

 

Grant Date:

[Grant Date]

Target number of restricted stock units:

[Number of Shares Granted]

Performance Period:

[Beginning Date] to [Ending Date]

Beginning Price:

$[Measurement Price]

Performance Metric:

Up to 840% of the target number of restricted stock units may be earned based
upon Stock Price Performance as set forth on Appendix A to this Grant Notice

Vesting Schedule:

Earned restricted stock units will vest on [Vesting Date] (the “Vesting Date”)

 

Participant must accept and electronically sign this Grant Notice by the date
that is 90 days following the Grant Date as written above or the Award will be
forfeited and cancelled on that date without payment of any additional
consideration and without further action by Participant or Company.

In addition, by accepting this Grant Notice, Participant irrevocably agrees to
elect to fund the payment of withholding taxes in connection with the Award by
means of a “sell-to-cover” election.



 

--------------------------------------------------------------------------------

 

CY19Q1B

 

By accepting this Grant Notice, Participant acknowledges that he or she has
received and read, and agrees that this Award shall be subject to, the terms of
this Grant Notice, the Plan and the Standard Terms and Conditions.

ZAYO GROUP HOLDINGS, INC.

 

 

 

 

 

By:

 

 

[Signed Electronically]

Title:

Assistant Secretary

 

Participant Signature

 



 

APPENDIX A
to
ZAYO GROUP HOLDINGS, INC.
GRANT NOTICE FOR 2014 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD
(Part B Awards)

The number of restricted stock units earned, if any, will be determined
following the end of the Performance Period, based on the Company’s Stock Price
Performance over the Performance Period.

The following table sets forth the number of restricted stock units, expressed
as a percentage of the Target Dollar Value of RSUs, earned by the Participant
based upon the Company’s Stock Price Performance over the Performance Period
(calculated in the manner set forth below):

Stock Price Performance*

Payout % of Target at Top of Range (the “Payout Percentage”)

30% to 40%

840%

20% to 30%

400%

15% to 20%

200%

10% to 15%

100%

0 to 10%

0%

* Payout Percentage for performance within the Stock Price Performance range
shall be determined by linear interpolation.  For example, if Stock Price
Performance was 25%, which falls 50% between 20% and 30%, the Payout Percentage
would be similarly be 50% between 200% and 400% (i.e., 300%).  There is no
payout under the Award if Stock Price Performance is 10% or below.  

To determine the number of restricted stock units earned, if any, at the end of
the Performance Period, the following steps shall be taken:

At the end of the Performance Period, the Committee shall determine the Earned
RSU Award based on the Stock Price Performance.  The Earned RSU Award will vest
on the Vesting Date, subject to Participant’s continuous employment through such
time.

Any restricted stock unit that is not earned at the end of the Performance
Period shall be forfeited.

Definitions

For purposes of this Award, the following terms shall mean:

“Beginning Stock Price” shall equal the average closing price of the Company’s
common stock over the ten (10) trading day period ending on the trading day
immediately preceding the first day of the Performance Period.  



 



--------------------------------------------------------------------------------

 

CY19Q1B

 

“Earned RSU Award” shall mean the number of restricted stock units that can vest
based on performance through the Performance Period.  The Earned RSU Award is
calculated as follows: the Target Dollar Value of RSUs multiplied by the Payout
Percentage based on the Stock Price Performance through the Performance Period
divided by the Ending Stock Price.

“Ending Stock Price” shall equal the average closing price of the Company’s
common stock over the ten (10) trading day period ending on the last trading day
of the Performance Period.

“Grant Price” shall equal the Beginning Stock Price multiplied by 1.15.

“Stock Price Performance” shall be calculated as the percentage increase from
the Company’s Beginning Stock Price to the Ending Stock Price, adjusted for
dividends paid during the Performance Period (assuming such dividends are
reinvested in the Company’s common stock on the dividend payment date). 

“Target Dollar Value of RSUs” shall equal the Target Number of RSUs multiplied
by the Grant Price.

“Target Number of RSUs” shall be the target number of restricted stock units set
forth on the Grant Notice.

 



ZAYO GROUP HOLDINGS, INC.

STANDARD TERMS AND CONDITIONS FOR
RESTRICTED STOCK UNITS

(Part B Awards)

These Standard Terms and Conditions apply to the Award of restricted stock units
granted pursuant to the Zayo Group Holdings, Inc. 2014 Stock Incentive Plan, as
amended (the “Plan”), which are evidenced by a Grant Notice or an action of the
Committee that specifically refers to these Standard Terms and Conditions and
are designated as “Part B Awards”.  In addition to these Standard Terms and
Conditions, the restricted stock units shall be subject to the terms of the
Plan, which are incorporated into these Standard Terms and Conditions by this
reference.  Capitalized terms not otherwise defined herein shall have the
meaning set forth in the Plan.

1. TERMS OF RESTRICTED STOCK UNITS

Zayo Group Holdings, Inc. (the “Company”), has granted to the Participant named
in the Grant Notice provided herewith (the “Grant Notice”) an award of a number
of restricted stock units (the “Award” or the “Restricted Stock Units”) with
each Restricted Stock Unit representing the right to receive a certain number of
shares of the Company’s common stock, par value $0.001 (the “Common Stock”)
based on performance as set forth in Appendix A.  The Award is subject to the
conditions set forth in the Grant Notice, these Standard Terms and Conditions,
and the Plan, each as amended from time to time.  For purposes of these Standard
Terms and Conditions and the Grant Notice, any reference to the Company shall
include a reference to any Subsidiary.

2. EARNED RESTRICTED STOCK UNITS

The number of Restricted Stock Units earned under the Award shall be determined
according to the Grant Notice and Appendix A attached thereto.

3. VESTING AND FORFEITURE OF RESTRICTED STOCK UNITS

The Award shall not be vested as of the Grant Date set forth in the Grant Notice
and shall be forfeitable unless and until otherwise vested pursuant to the terms
of the Grant Notice and these Standard Terms and Conditions.  After the Grant
Date, subject to termination or acceleration as provided in these Standard Terms
and Conditions and the Plan, the Award shall become vested as described in the
Grant Notice with respect to that number of earned Restricted Stock Units as
determined pursuant to the Grant Notice and Appendix A attached thereto and
certified by the Committee.  Earned Restricted Stock Units that have vested and
are no longer subject to forfeiture are referred to herein as “Vested RSUs.” 

Notwithstanding anything contained in these Standard Terms and Conditions, to
the contrary and unless otherwise determined by the Company and set forth in
Appendix A, upon a Participant’s Termination of Employment prior to the
Restricted Stock Unit becoming a Vested RSU, the Award and all of the unvested
Restricted Stock Units subject thereto shall be forfeited and canceled as of the
date of such Termination of Employment; provided, that if Participant’s
employment terminates as the result of Participant’s death during the
Performance Period (as defined in

 



--------------------------------------------------------------------------------

 

CY19Q1B

 

Appendix A), the unvested portion of the Restricted Stock Units shall vest at
the end of the Performance Period, in the manner provided in this Agreement.

4. SETTLEMENT OF RESTRICTED STOCK UNITS

Each Vested RSU will be settled by the delivery of one share of Common Stock
(subject to adjustment under Section 14 of the Plan) to the Participant or, in
the event of the Participant’s death, to the Participant’s estate, heir or
beneficiary, promptly following the Vesting Date (but in no event later than 30
days following a Restricted Stock Unit becoming a Vested RSU); provided that the
Participant has satisfied all of the tax withholding obligations, and that the
Participant has completed, signed and returned any documents and taken any
additional action that the Company deems appropriate to enable it to accomplish
the delivery of the shares of Common Stock.  The date upon which shares of
Common Stock are to be issued under this Section 4 is referred to as the
“Settlement Date.”  The issuance of the shares of Common Stock hereunder may be
made pursuant to the issuance of a stock certificate, recording shares on the
stock records of the Company or by crediting shares in an account established on
the Participant’s behalf with a brokerage firm or other custodian, in each case
as determined by the Company.  Fractional shares will not be issued pursuant to
the Award. 

Notwithstanding the above, the date on which shares are issued hereunder may
include a delay (which delay shall in no event extend beyond 30 days following a
Restricted Stock Unit becoming a Vested RSU) in order to provide the Company
such time as it determines appropriate to address tax withholding and other
administrative matters. 

5. RIGHTS AS STOCKHOLDER

Participant shall not be, nor have any of the rights or privileges of, a
stockholder of the Company in respect of any Restricted Stock Units unless and
until shares of Common Stock settled for such Restricted Stock Units shall have
been issued by the Company to Participant (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company). 

6. [INTENTIONALLY LEFT BLANK]

7. [INTENTIONALLY LEFT BLANK]

8. NON-SOLICIT

Participant hereby agrees that during Participant’s service with the Company and
for a period of one year after Participant’s Termination of Employment (the
“Restricted Period”), Participant will not (a) induce any customer or supplier
of the Company or a Subsidiary or Affiliate, with which the Company or a
Subsidiary or Affiliate has a business relationship, to curtail, cancel, not
renew, or not continue his or her or its business with the Company or any
Subsidiary or Affiliate, or (b) induce, or attempt to influence, any employee of
or service provider to the Company or a Subsidiary or Affiliate to terminate
such employment or service, or (c) interfere with or harm, or attempt to
interfere with or harm, the relationship of the Company or any Subsidiary or
Affiliate with any person who at any time was a customer or supplier of the
Company or any Subsidiary or Affiliate or otherwise had a business relationship
with the Company or any Subsidiary or Affiliate

 



--------------------------------------------------------------------------------

 

CY19Q1B

 

or hire, solicit for hire or cause to be hired, either as an employee,
contractor or consultant, any person who is currently employed, or was employed
at any time during the six-month period prior thereto, as an employee,
contractor or consultant of the Company or any Subsidiary or
Affiliate.  Notwithstanding the foregoing, this Section 8 shall not apply (i) in
any case where the Participant’s Termination of Employment by the Company was
not for Cause or (ii) at any time after expiration of the Restricted
Period.  For avoidance of doubt, this Section 8 will apply in any case where the
Participant voluntarily terminates service with the Company or where the
Participant experiences a Termination of Employment with Cause.  In the event
that Participant violates the terms of this Section 8, upon written demand of
the Company, the Participant shall be obligated to disgorge to the Company the
number of shares of Common Stock, or the cash value equivalent thereto (based
upon the market value thereof on the applicable vesting date(s)), which vested
during the twelve (12) months prior to Participant’s Termination of Employment.

9. [INTENTIONALLY LEFT BLANK]

10. [INTENTIONALLY LEFT BLANK]

11. OTHER AGREEMENTS SUPERSEDED

The Grant Notice, these Standard Terms and Conditions and the Plan constitute
the entire understanding between the Participant and the Company regarding the
Award.  Any prior agreements, commitments or negotiations concerning the Award
are superseded.

12.



LIMITATION OF INTEREST IN SHARES SUBJECT TO RESTRICTED STOCK UNITS

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Grant Notice
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person in connection with the
Award.  Nothing in the Plan, in the Grant Notice, these Standard Terms and
Conditions or any other instrument executed pursuant to the Plan shall confer
upon the Participant any right to continue in the Company’s employ or service
nor limit in any way the Company’s right to terminate the Participant’s
employment at any time for any reason.

13.



SECTION 409A

Notwithstanding any other provision of the Plan or these Standard Terms and
Conditions, this Award is not intended to provide for a deferral of compensation
within the meaning of Section 409A of the Code and is intended to qualify for as
a “short-term deferral” under Section 409A of the Code, and these Standard Terms
and Conditions shall be construed or deemed to be amended as necessary to effect
such intent.  Under no circumstances, however, shall the Company have any
liability under the Plan or these Standard Terms and Conditions for any taxes,
penalties or interest due on amounts paid or payable pursuant to the Plan or
these Standard Terms and Conditions, including any taxes, penalties or interest
imposed under Section 409A of the Code. 



 



--------------------------------------------------------------------------------

 

CY19Q1B

 

14. GENERAL

(a)



The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.

(b)



These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

(c)



In the event of any conflict between the Grant Notice, these Standard Terms and
Conditions and the Plan, the Grant Notice and these Standard Terms and
Conditions shall control.  In the event of any conflict between the Grant Notice
and these Standard Terms and Conditions, the Grant Notice shall control.

(d)



All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Committee in its total and absolute
discretion. 

15. ELECTRONIC DELIVERY

By executing the Grant Notice, the Participant hereby consents to the delivery
of information (including, without limitation, information required to be
delivered to the Participant pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, and the Restricted Stock Units via
Company web site or other electronic delivery.

16. [INTENTIONALLY LEFT BLANK]

17. EMPLOYMENT AGREEMENTS.

To the extent Participant has an effective employment agreement with the
Company, and the terms of such employment agreement are contrary to terms
provided in the Grant Notice or these Standard Terms and Conditions, the terms
of the employment agreement in effect at such time shall control.

 



 



--------------------------------------------------------------------------------